GRAVES, Judge.
Appellant was convicted for giving a check for $108.45 to Harry Holland, in *877Amarillo, such check being' drawn on a bank at White Deer, Texas, in exchange for certain articles of clothing. His punishment was assessed at confinement in the state penitentiary for two- years.
It was shown that appellant had insufficient funds in said bank to pay such check at such time.
The defense to such action consisted of a plea of insanity, which was presented by certain witnesses, and the State countered with further witnesses. This matter was submitted to the jury by the trial court under unobjected to- instructions, and they found appellant sane at such times.
There is nothing further presented to us, and the judgment will therefore be affirmed.